Citation Nr: 0334697	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for teeth problems.  

3.  Entitlement to service connection for residuals of a 
hemilaminectomy with discectomy of the lumbar spine.  



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from December 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Board notes that the veteran has indicated that she has 
been treated for the claimed disabilities at a VA facility in 
Chicago, Illinois, but that no records of that treatment have 
been obtained.  She reported that she has had trouble with 
her back for over 20 years.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Especially in light of the fact that 
the veteran is representing herself in her appeal, the Board 
believes that more specific notice is required to inform her 
of the evidence that is needed to substantiate her claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the claimant with notice as required by the VCAA, 
the RO must explain to her that a full year is allowed to 
respond to a VCAA notice.

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish her 
claims for service connection for 
diabetes mellitus, teeth problems, and 
residuals of a hemilaminectomy and 
discectomy of the lumbar spine.  In 
particular, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
examined or treated her for any of her 
claimed conditions since her separation 
from service, including the approximate 
dates of treatment.  The RO should then 
request copies of the records of all such 
treatment indicated by the veteran.  In 
particular, the RO should request copies 
of clinic records from the VA Medical 
Center on South Damen in Chicago, 
Illinois.  All records obtained should be 
associated with the claims file.  

3.  Upon completion of the above, the RO 
should then schedule the veteran for an 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses regarding any low back 
disorder.  The examiner should be 
requested to provide a medical opinion as 
to 1) the probability that the veteran 
developed a chronic low back disorder in 
service, and 2) the probability that any 
current low back condition is related a 
chronic low back disorder in service or 
otherwise to service.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  The RO should then again consider the 
appellant's claims.  If any action taken 
remains denied, the RO should furnish her 
with a supplemental statement of the case 
and she should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the claimant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



